DANIEL S. PEARSON, Judge,
concurring.
It should be understood that there is nothing in the majority opinion that precludes the plaintiff from making a new and more specific request for production designed to overcome the defendant’s irrelevancy, overbreadth, and burdensomeness objections. Notwithstanding that the majority mentions in passing that the plaintiff and defendant are competitors, it is my understanding that a claim by the defendant, if any there be, that some similarly unspecified documents may be privileged is no part of today’s ruling.
BARKDULL and FERGUSON, JJ., concur.